Title: To George Washington from David Humphreys, 26 September 1789
From: Humphreys, David
To: Washington, George

 
          
            My dear Genl,
            Rock Landing Septr 26th 1789
          
          Finding an opportunity to Augusta, I could not excuse myself from giving you the progress of our negotiation since my last.
          On monday last (that is to say the day after the arrival of Genl Lincoln & myself) a deputation from all the Creeks of the Tuccasee, the Hallowing & the Tellasee Kings, waited upon us, to congratulate us on our arrival, to express in general terms their desire for peace, to smoke the pipe of friendship as a token of it, and to brush our faces with the white wing of reconciliation in sign of their sincere intention to wipe away all past greivances—We gave them friendly assurances in return; they, with the fat King, the Euchee King and two or three other great Chiefs dined with us, & seemed well satisfied—in the afternoon we crossed to the Indian Camp, had an interview with McGillivray, shewed him our full powers, and asked in writing for such Evidence of theirs, as the nature of the case would admit. Much general Talk, expressive of a real desire to establish a permament peace upon equitable terms, took place.
          The next day McGillivray dined with us, & although he got very much intoxicated, he seemed to retain his recollection & reason, beyond what I had ever seen in a person, when in the same condition. At this time I became intimate to a certain degree with him & endeavored to extract his real sentiments & feelings, in a conversation alone, confidentially. He declared he was really desirous of a peace, that the local situation of the Creeks required that they should be connected with us rather than with any other People, that, however they had certain advantages in their Treaty with Spain, in respect to a guarantee & Trade, which they ought not injustice to themselves to give up without an equivalent. Upon his desiring to know what were our intentions, especially as he knew from my character & from my having been long in habits of intimacy with Genl Washington that I would tell him what he might depend upon; I assured him upon my honour that our policy with respect to his nation was, indeed, founded upon honesty, magnanimity & mutual advantages. We descended to no particulars, farther than my assuring him of our good opinion of his abilities & desire to attach him, upon principles perfectly consistent with the good of his Nation,

to our interest. I concluded by intimating what, in that case, we might possibly consider ourselves at liberty to do for him. Mr Griffin arrived that night.
          Wednesday was occupied in arranging the proposed Draught of a Treaty, & drawing up a Talk to be delivered the next day. The other Commissioners desired me to go over the Oconee & communicate these draughts in confidence to McGillivray. I did, and found him dissatisfied with the proposed boundary & some other things. Genl Lincoln had in the morning been in McGillivray’s camp & agreed with him that the Chiefs should receive our propos[it]ions at our Camp: but finding a jealousy prevailed with some of the Indians, lest a design might be formed to circumvent them. On my return we wrote, that if it was more convenient we would make our communications in their Camp. This proposal they acquiesced in very gratefully.
          On thursday at 11 O’clock, we were received with more etiquette, than ever I had before witnessed, at the great Ceremony of Black Drink. We made our Communications in the Square of the nation; and returned.
          Yesterday morning McGillivray, wrote to us, that the Chiefs had been in council untill late the night before; that they objected to some part of our Talks, & principally to that which related to Boundary; that it was however His decision, that the matter should rest as it was for the present; and that a kind of Truce should be established, untill they should hear farther from us on the part of the United States. In the mean time he signified that some presents to the Chiefs would be necessary. In answer we wrote him, after recapitulating the substance of his letter, that, as the Cheifs objected to some of the articles proposed by us, we desired to receive from them in writing the only terms upon which they would enter into a Treaty with us; that as we were as well prepared to treat now as we should be at any other time, we did not believe that it was by any means probable that the United States would ever send another Commission to them & that we were not authorised to make any presents whatsoever, unless we should conclude a Treaty of Peace with them—Finding from verbal information, that a capital misconception had happened to the Indian Chiefs, with regard to one of the Rivers marked in the Boundary; the other Commissioners [wanted] me to go over to the Creek Camp, explain the

mistake to McGillivray & make the necessary alteration in the Draught. I had a very long private conversation with him, and he appeared for himself to be much better contented than he had hitherto been. The difficulties in regard to Boundaries seemed to be in a great measure overcome, and an apprehension of the ill consequences of their breaking with Spain, together with an earnest solicitude to have a free (unencumbered) Port were now apparently the great obstacles. He was very much agitated—very much embarrassed; and hardly knew what to determine upon. After I left him, he expressed to an Interpreter a belief that a permanent Peace might take place before we parted. How that may be probably this day will decide. In the afternoon yesterday, McGillivray sent over John Galphin, with Galphin’s father in Law, the Hallowing King, to acquaint us that all the Towns, except the Cowetas were removed about two Miles back; for the sake of pasture for their Horses. Should they go off without any farther discussions, it will be a clear indication that they prefer a connection with Spain rather than with America; and that they wish for war, rather than for Peace.
          I have not leisure to give you a discription of the person & character of McGillivray. His countenance has nothing liberal and open in it—it has however sufficient marks of understanding. In short, he appears to have the good sense of an American, the shrewdness of a Scotchman, & the cunning of an Indian. I think he is so much addicted to debauchery that he will not live four years. He dresses altogether in the Indian fashion, & is rather slovenly than otherwise. His influence is probably as great as we have understood it was. And his services may certainly be very important, if he can be sincerely attached to our Interests—I hope to have hereafter the honor of reporting to you the substance of several confidential discourses which have occurred between him & me. My most affectionate regards to Mrs Washington & the family conclude me with every sentiment of devotion & consideration My dear General Your Most obliged friend & humble Servant
          
            D. Humphreys
          
          
            The Commissioners have acted perfectly harmoniously in every measure which they have hitherto taken. The Characters of

Genl Lincoln & Mr Griffin have the greatest weight with the Geo. & the Creeks.
          
        